FILE COPY




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 28, 2022

                                           No. 04-22-00040-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                              ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On January 20, 2022, relator filed a petition for writ of mandamus complaining of the
trial court’s “Permanency Hearing Order After Final Order” rendered on January 20, 2022 and
signed on February 4, 2022. Relator also filed a motion for temporary emergency relief asking
this court to stay the order. On January 24, 2022, the real party in interest filed a response to
both the petition and emergency motion and objected to the request for a stay. On January 28,
2022, relator filed an amended petition for writ of mandamus complaining of the same order. On
February 15, 2022, we granted the motion to stay.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the amended petition in this court no later than March 15, 2022. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on February 28, 2022.

                                                                             PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT



1 This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., a Child, pending in the
288th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.